Exhibit 10.2

 

TRANSITION SUPPLY
AGREEMENT

 

This Transition Supply Agreement (this “Agreement”) is dated as of May 30, 2014
(the “Effective Date”), by and between GENZYME CORPORATION, a Massachusetts
corporation (“GENZYME”), and AASTROM BIOSCIENCES, INC., a Michigan corporation
(“AASTROM”).  Genzyme and Aastrom are referred to in this Agreement each as a
“Party” and collectively as the “Parties.”

 

PREAMBLE AND BACKGROUND

 

Sanofi, a French Société Anonyme (“Sanofi”), as the seller, and AASTROM, as the
buyer, have entered into an Asset Purchase Agreement on April 19, 2014 (the
“APA”), whereby AASTROM has purchased from Sanofi substantially all of the
assets constituting the Business (as such term is defined in the APA) under the
terms and conditions set forth in the APA; and

 

Pursuant to the APA, the Sanofi and AASTROM have agreed to enter into a certain
number of transitional agreements, including this Agreement, whereby Sanofi,
either directly, through one of its Affiliates, or through a third party shall
provide to AASTROM, for a limited period of time from the Closing Date (as such
term is defined in the APA), certain raw materials necessary for the Business as
such raw materials that are listed in Exhibit 1 (hereafter, such raw materials
manufactured by GENZYME, the “Genzyme Raw Materials”, such raw materials
manufactured by third parties, the “Third Party Raw Materials” and,
collectively, the “Raw Materials”).

 

Capitalized terms used and not otherwise defined herein shall have the meanings
set forth in the APA.

 

Now, therefore, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the Parties agree as follows:

 

ARTICLE  1 - SCOPE OF THE AGREEMENT

 

For the duration of the Agreement, GENZYME undertakes to supply AASTROM with the
Raw Materials as so requested by AASTROM and AASTROM undertakes to purchase from
GENZYME its requirements of Raw Materials as determined in AASTROM’S sole
discretion, subject to the terms and conditions herein set forth.

 

ARTICLE  2 - SUPPLY

 

The Genzyme Raw Materials delivered hereunder shall be manufactured in
accordance with the applicable current Guidelines of Good Manufacturing
Practices for Drugs (“cGMP”) and other applicable health authority regulations
for therapeutic products as applicable to the Genzyme

 

--------------------------------------------------------------------------------


 

Raw Materials.  At the time of delivery to AASTROM by Genzyme, the Genzyme Raw
Materials shall have a shelf life of at least the time period specified for such
Raw Material on Exhibit 1.

 

ARTICLE  3 - FORECASTS - ORDERS

 

3.1                     Forecasts

 

In order to enable GENZYME to regularly supply AASTROM with Raw Materials,
AASTROM shall, before the fifth (5th) day of each month, provide GENZYME with a
rolling forecast of its needs of Raw Materials for the following six (6) months,
or until the end of the Term (defined below), broken down by calendar month. The
first three (3) months of the forecast shall be binding.

 

3.2                     Orders of Genzyme Raw Materials

 

AASTROM will order Genzyme Raw Materials directly from GENZYME. AASTROM will
order such quantities of Genzyme Raw Materials to be supplied by GENZYME no less
than three (3) months before the delivery date specified by AASTROM if such
quantities are included in the rolling forecast.

 

3.3                     Orders of Third Party Raw Materials

 

To the extent permitted under GENZYME’s agreements with the third party
manufacturers, AASTROM will order Third Party Raw Materials directly from such
third party, with such orders to be delivered to the GENZYME warehouse
facility.  Upon delivery, GENZYME will record the receipt of such orders via the
MFGPro platform.  Upon recording the receipt of such orders, AASTROM will have
forty-five (45) business days to inspect the Third Party Raw Materials, pursuant
to Section 5.2.1.  Unless the Third Party Raw Materials are rejected pursuant to
Secion 5.2.1, GENZYME will warehouse the Third Party Raw Materials and will fill
AASTROM’s orders of Third Party Raw Materials upon request for delivery,
pursuant to Section 3.4.  Upon delivery of the Third Party Raw Materials to
AASTROM, AASTROM will perform a further inspection of the Third Party Raw
Materials pursuant to Section 5.2.2. Notwithstanding anything to the contrary
contained in this Agreement, nothing contained in this Agreement shall require
GENZYME to take any actions that would reasonably be expected to result in a
breach of any of its existing third party agreements.

 

3.4                     General Provisions

 

GENZYME will supply the quantities ordered by AASTROM for a given calendar
month, provided that such orders do not exceed the forecast quantities for such
calendar month, in which case GENZYME will use commercially reasonable efforts
to meet AASTROM’s needs within a practical time. Notwithstanding the foregoing,
it is understood that GENZYME shall not be obliged to deliver any quantities of
Raw Materials in excess of the forecast quantities.

 

Under no circumstances shall GENZYME be obliged to accept any orders in
quantities smaller than the minimum order size as reflected in Exhibit 1, or to
deliver Raw Materials pursuant to such orders that are smaller than the minimum
order size as reflected in Exhibit 1.

 

--------------------------------------------------------------------------------


 

Within fifteen (15) working days of receipt of AASTROM’s orders of Genzyme Raw
Materials pursuant to Section 3.2, or AASTROM’s requests for delivery of Third
Party Raw Materials pursuant to Section 3.3, GENZYME will acknowledge receipt of
each order and either accept such order by confirming that it will deliver the
order on the delivery date requested by AASTROM or propose another reasonable
delivery date to AASTROM.  If AASTROM confirms that such revised delivery date
is acceptable to it within five (5) working days of GENZYME’s proposal, such
order will be deemed accepted for such confirmed delivery date.

 

If GENZYME is unable to supply Raw Materials to AASTROM in accordance with the
quantity or the delivery date specified in any accepted order, GENZYME shall
inform AASTROM immediately and the Parties shall agree on an appropriate
delivery date and/or other appropriate measures.  In the event AASTROM obtains
Raw Materials from another source due to a delay exceeding three (3) months,
then any raw materials obtained will reduce the binding portion of the forecast
accordingly.  To the extent such delay is caused exclusively by GENZYME,
GENZYME  will reimburse AASTROM for all fully documented direct costs and
expenses incurred byAASTROM in manufacturing or purchasing replacement Raw
Materials that were subject to the purchase order.

 

ARTICLE  4 - STORAGE

 

GENZYME shall maintain all stocks of Raw Materials in accordance with cGMP until
delivery of such Raw Materials to AASTROM in accordance with this Agreement.

 

ARTICLE  5 - QUALITY — CONTROL

 

5.1                     Genzyme Raw Materials

 

5.1.1                                The Genzyme Raw Materials delivered by
GENZYME hereunder shall be in conformance with the specifications, as specified
in Exhibit 1 (hereinafter referred to as the “SPECIFICATIONS”) at the time of
delivery. Each delivery of Genzyme Raw Materials by GENZYME shall be accompanied
by a certificate of analysis issued by GENZYME showing the conformity of the
delivered batch of Genzyme Raw Materials with the SPECIFICATIONS. Such
certificate of analysis shall conform with and be signed in accordance with cGMP
and the other applicable regulatory requirements.

 

5.1.2                                AASTROM or its designee shall immediately,
upon a shipment’s arrival on its site, carefully inspect such shipment of
Genzyme Raw Materials for transport damages, losses and shortfalls. AASTROM
shall notify the carrier of any apparent defects, including damaged containers
or missing packages of Genzyme Raw Materials, within ten business days of
arrival of the shipment and the freight documents at AASTROM or its designee’s
site and, where possible, obtain the countersignature of the carrier’s
representative. Failure of AASTROM or its designee to notify the carrier of such
apparent defects within such period shall excuse GENZYME from any liability with
respect to such defects.

 

5.1.3                                AASTROM undertakes to check GENZYME’s
certificates of analysis for the Genzyme Raw Materials against the
SPECIFICATIONS and will test any shipment of Genzyme Raw Materials for identity
and compliance with the SPECIFICATIONS.

 

--------------------------------------------------------------------------------


 

In the event that any shipment of Genzyme Raw Materials fails to conform with
the SPECIFICATIONS, AASTROM shall notify GENZYME thereof within forty-five (45)
days of the delivery of Genzyme Raw Materials to AASTROM.

 

If so requested by GENZYME, AASTROM shall send to GENZYME a sample of the
rejected shipment.

 

At GENZYME’s discretion, the batches of Genzyme Raw Materials which do not
conform with the SPECIFICATIONS shall either be returned to GENZYME, with
freight and insurance charges to be borne by GENZYME, or destroyed by AASTROM,
at GENZYME’s expense. In such latter case, AASTROM shall give GENZYME evidence
of such destruction.

 

GENZYME’s sole obligation and AASTROM’s sole and exclusive remedy with respect
to such non-conforming Genzyme Raw Materials shall be for GENZYME to replace
such Genzyme Raw Materials at no charge to AASTROM as soon as reasonably
possible.

 

5.1.4                                Failure of AASTROM to mail notice of
rejection within thirty (30) days of the delivery of Genzyme Raw Materials to
AASTROM or its designee, as applicable, shall constitute an irrevocable
acceptance of such Raw Materials.  Notwithstanding anything to the contrary in
this Agreement, if defect in the Genzyme Raw Materials could not reasonably be
discovered within such thirty (30) day period outlined above (a “Latent
Defect”), then AASTROM shall have the right to reject such Genzyme Raw Materials
within five (5) calendar days after discovering such Latent Defect, but in any
event no later than the shorter of (i) two (2) months from the delivery date of
such Genzyme Raw Materials, or (ii) the shelf life of such Genzyme Raw Materials
as listed on Exhibit 1.

 

Any dispute between the Parties regarding the conformity or non-conformity of
the Genzyme Raw Materials to the SPECIFICATIONS shall be submitted to an
independent laboratory, to be agreed upon by the Parties.

 

Should the Parties fail to agree on the designation of the independent
laboratory within thirty (30) working days of the date that such dispute arises,
either Party may seek redress in a court of competent jurisdiction in accordance
with the provisions of Article 13.

 

The decision of such independent laboratory shall be binding on both parties. 
Any costs or expenses incurred in connection with the dispute resolution by such
independent laboratory shall be borne by the non-prevailing Party.

 

5.1.5                                GENZYME makes no warranty of any kind,
express or implied, except that the Genzyme Raw Materials sold to AASTROM shall
have been manufactured in accordance with Article 2 and shall, upon delivery to
AASTROM, conform to the SPECIFICATIONS.

 

5.2                     Third Party Raw Materials

 

5.2.1                               In accordance with Section 3.3, upon arrival
of a delivery of Third Party Raw Materials at the GENZYME warehouse facility,
AASTROM shall be responsible for

 

--------------------------------------------------------------------------------


 

inspection of such Third Party Raw Materials, including checking any third party
manufacturer certificates of analysis against the relevant third party
manufacturer specifications or testing any shipment of Third Party Raw Materials
for identity and compliance with such specifications. To the extent the Third
Party Raw Materials do not conform with the relevant third party manufacturer
specifications, the Parties shall cooperate to cause such non-conforming Third
Party Materials to be returned to the third party manufacturer according to the
procedures prescribed by the underlying agreements with such third party
manufacturer.

 

GENZYME’s sole obligation and AASTROM’s sole and exclusive remedy with respect
to such non-conforming Third Party Raw Materials shall be for GENZYME to
cooperate with AASTROM to seek replacement pursuant to the underlying agreements
with such third party manufacturers.

 

5.2.2                               Upon final delivery of Third Party Raw
Materials from the GENZYME warehouse facility to AASTROM in accordance with
Section 3.3, AASTROM or its designee shall immediately inspect such shipment of
Third Party Raw Materials for transport damages, losses and shortfalls. AASTROM
shall notify the carrier of any apparent defects, including damaged containers
or missing packages of Third Party Raw Materials (but excluding defects governed
by Section 5.2.1), within ten business days of arrival of the shipment and the
freight documents at AASTROM or its designee’s site and, where possible, obtain
the countersignature of the carrier’s representative. Failure of AASTROM or its
designee to notify the carrier of such apparent defects within such period shall
excuse GENZYME from any liability with respect to such defects.

 

GENZYME’s sole obligation and AASTROM’s sole and exclusive remedy with respect
to such defective Third Party Raw Materials, where said defects were caused by
GENZYME, shall be for GENZYME to replace such Third Party Raw Materials at no
charge to AASTROM.

 

5.2.3                               All Third Party Raw Materials supplied by
GENZYME to AASTROM pursuant to this Agreement are provided on an “as-is” basis
at the sole risk of AASTROM, and GENZYME makes no warranties, express or
implied, with respect to any Third Party Raw Materials.  Notwithstanding the
foregoing, Genzyme will make commercially reasonable efforts to ensure that any
express or implied warranties running from any third party manufacturer of Third
Party Raw Materials to GENZYME shall also run to the benefit of AASTROM, and
such warranties, if any, shall be the sole warranties arising from the supply by
GENZYME of Third Party Raw Materials to AASTROM under this Agreement..

 

5.3                     General Provisions

 

EXCEPT AS EXPRESSLY SET FORTH IN THIS SECTION 5.5, GENZYME MAKES NO WARRANTY,
EXPRESS OR IMPLIED, WITH RESPECT TO THE RAW MATERIALS OR ANY PHARMACEUTICAL
PRODUCTS PRODUCED FROM OR CONTAINING THE RAW MATERIALS AND EXPRESSLY DISCLAIMS
ALL IMPLIED WARRANTIES, INCLUDING WITHOUT LIMITATION ANY WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE OR OF NON-INFRINGEMENT.

 

--------------------------------------------------------------------------------


 

ARTICLE  6 - REGULATORY

 

6.1                     GENZYME shall diligently, at its cost, compile, submit
and, at all times during the term of this Agreement, maintain all regulatory
filings for the Genzyme Raw Materials in accordance with the standards required
by the applicable regulatory authority in the United States.

 

6.2                    GENZYME shall, at its cost, maintain all governmental,
regulatory and other licences, consents, approvals and authorisations necessary
to ensure the supply, without break in continuity, of Genzyme Raw Materials to
AASTROM during the term of this Agreement.

 

6.3                     GENZYME shall provide access at all times to applicable
regulatory authorities and co-operate fully with such authorities with respect
to any matter involving the Genzyme Raw Materials supplied to AASTROM, or with
respect to the warehousing and storage of the Third Party Raw Materials supplied
to AASTROM.

 

AASTROM will be allowed, at any time during the term of the Agreement, to carry
out reasonable quality assurance audits of the premises and facilities where the
Genzyme Raw Materials are manufactured by GENZYME or any of its Affiliates and
to inspect any documentation relating to the quality of the Genzyme Raw
Materials, during working hours and with reasonable prior notice to GENZYME.

 

Where any audit or inspection by the regulatory authorities or representatives
of AASTROM  identifies any issues that may affect the quality of the Genzyme Raw
Materials, such as non-compliance with the applicable cGMP or other legal or
regulatory requirements, such issues shall be resolved in accordance with the
governance and dispute resolution provisions of Article 3 of the Transition
Services Agreement.

 

6.4                     GENZYME shall retain all manufacturing records relating
to Genzyme Raw Materials purchased by AASTROM, and retention samples of all
Genzyme Raw Materials purchased by AASTROM, for a period of not less than six
(6) years.

 

6.5                     GENZYME shall retain exclusive responsibility for all
decisions and actions with respect to any complaint, recall, market withdrawal
or other corrective action with respect to any products created from or
incorporating the Raw Materials until the transfer to AASTROM of the licenses
with respect to such products, at which point all such responsibility will
transfer to AASTROM.

 

ARTICLE  7 - PRICES - TERMS OF PAYMENT AND DELIVERY

 

7.1                     The purchase price for Raw Materials shall be: (i) with
respect to Third Party Raw Materials, GENZYME’s cost of procuring the Third
Party Raw Materials plus five percent (the “Third Party Payment Amount”), and
(ii) with respect to Genzyme Raw Materials, GENZYME’s cost of producing the
Genzyme Raw Materials as set forth on Exhibit 1 plus five percent (the “Genzyme
Payment Amount”).

 

Title to a given shipment of Raw Materials shall pass to AASTROM upon full
payment of the Third Party Payment Amount or the Genzyme Payment Amount, as
applicable, for such shipment.

 

--------------------------------------------------------------------------------


 

Notwithstanding the retention of title, transfer of risk with respect to a given
shipment of the Raw Materials shall occur upon delivery of such shipment to
AASTROM or its designee’s site.

 

7.2                     GENZYME shall invoice AASTROM upon delivery of the Raw
Materials. Payment shall be due and payable by bank transfer in USD (US Dollars)
within thirty (30) days from the date of invoice.

 

In the absence of the express written consent of GENZYME, failure to pay all or
any part of an invoice when due will, without notice and without prejudice to
other remedies, automatically give rise to interest for late payment (which may
be increased by VAT) which rate shall be equal to the lesser of twelve percent
(12%) per annum or the maximum rate allowed by applicable law. Interest shall
accrue starting from the initial payment due date until the date of full payment
of the applicable invoice.

 

ARTICLE  8 - LIABILITY - INSURANCE - INDEMNITY

 

8.1                     AASTROM shall assume, upon delivery of any shipment of
Raw Materials according to Section 7.1, all risks and liabilities resulting from
the storage or any subsequent uses of such shipment of Raw Materials, including
in combination with other components, provided that, with respect to Genzyme Raw
Materials, at the time of delivery such Genzyme Raw Materials are in compliance
with the SPECIFICATIONS and otherwise in accordance with the provisions of this
Agreement.  GENZYME shall not be responsible for non-conforming Third Party Raw
Materials, unless such Third Party Raw Materials are damaged while in GENZYME’s
possession.

 

8.2                                       TO THE MAXIMUM EXTENT PERMITTED BY
APPLICABLE LEGAL REQUIREMENTS, AND EXCEPT FOR CLAIMS PURSUANT TO SECTIONS 8.5,
8.6 AND 8.7 AND IN CIRCUMSTANCES WHERE AWARDED TO A THIRD PARTY, (A) NEITHER
PARTY WILL BE LIABLE TO THE OTHER FOR ANY LOST PROFITS OR OTHER
SPECIAL, INCIDENTAL, INDIRECT, PUNITIVE OR CONSEQUENTIAL DAMAGES, HOWEVER
CAUSED, UNDER ANY THEORY OF LIABILITY, ARISING FROM THE PERFORMANCE OF, OR
RELATING TO, THIS AGREEMENT REGARDLESS OF WHETHER SUCH PARTY HAS BEEN NOTIFIED
OF THE POSSIBILITY OF, OR THE FORESEEABILITY OF, SUCH DAMAGES; AND (B) EACH
PARTY’S LIABILITY FOR DAMAGES IN CONNECTION WITH THIS AGREEMENT OR THE
PERFORMANCE OR NEGOTIATION HEREOF WILL NOT EXCEED THE AMOUNT OF THE INVOICE FOR
THE SHIPMENT OF RAW MATERIALS WITH RESPECT TO WHICH SUCH LOSSES, DAMAGES,
LIABILITIES OR EXPENSES AROSE.

 

8.3                     Each Party shall take all necessary steps, at its own
cost and its own behalf to properly insure, with a reputable insurance company
as far as reasonably possible, its entire legal liability resulting from its
activity performed pursuant to this Agreement.

 

8.4                     Each Party shall promptly inform the other Party of any
significant claims or threatened claims in connection with the Raw Materials and
shall consult with the other Party with respect to such claims or threatened
claims.

 

8.5                     AASTROM will indemnify, defend and hold harmless GENZYME
and its officers, directors, agents, employees and Affiliates, from and against
any and all Damages,

 

--------------------------------------------------------------------------------


 

including reasonable attorneys’ fees (collectively, “Losses”) arising out of,
relating to or resulting from (a) AASTROM’s material breach of this Agreement,
(b) AASTROM’s gross negligence or willful misconduct in connection with its
receipt of Raw Materials pursuant to this Agreement or (c) AASTROM’s use or
GENZYME’s provision of Raw Materials supplied pursuant to this Agreement, except
for those Losses for which GENZYME is obligated to indemnify, defend and hold
harmless Service Recipient and its officers, directors, agents, employees and
Affiliates pursuant to Section 8.6.

 

8.6                     GENZYME will indemnify, defend and hold harmless AASTROM
and its officers, directors, agents, employees and Affiliates from and against
any and all Losses arising out of, relating to or resulting from (a) GENZYME’s
material breach of this Agreement or (b) GENZYME’s gross negligence or willful
misconduct in the provision of Genzyme Raw Materials pursuant to this Agreement.

 

8.7                     An indemnifying Party’s indemnification obligations
hereunder will be conditioned upon (a) the indemnified Party providing the
indemnifying Party with written notice describing such indemnification claim
(“Claim”) in reasonable detail in light of the circumstances then known and then
providing the indemnifying Party with further notices to keep it reasonably
informed with respect thereto; provided however, that failure of the indemnified
Party to provide such notice or keep the indemnifying Party reasonably informed
as provided herein will not relieve the indemnifying Party of its obligations
hereunder except to the extent, if any, that the indemnified Party is materially
prejudiced thereby, (b) the indemnifying Party being entitled to participate in
such Claim and assume the defense thereof with counsel reasonably satisfactory
to the indemnified Party, at the indemnifying Party’s sole expense, and (c) the
indemnified Party reasonably cooperating with the indemnifying Party, at the
indemnifying Party’s sole cost and expense, in the defense of any Claim. The
indemnifying Party will not accept any settlement that places restrictions on
any indemnified Party or requires any payment by any indemnified Party and,
further, will not accept any settlement unless the settlement includes as an
unconditional term thereof the giving by the claimant or the plaintiff of a full
and unconditional release of the indemnified Parties, from all liability with
respect to the matters that are subject to such Claim, without the indemnified
Party’s prior written consent, which consent will not be unreasonably withheld,
delayed or conditioned. The indemnified Party may participate in the defense of
any claim with counsel reasonably acceptable to the indemnifying Party, at the
indemnified Party’s own expense.

 

8.8                     With the exception of any claims of fraud which are
proven and upon which a judgment entered in the involved proceeding will be
expressly based, the Parties acknowledge and agree that the provisions of
Sections 8.5, 8.6 and 8.7 will be the exclusive remedy for all claims relating
to this Agreement, including the negotiation or performance hereof.

 

ARTICLE  9 — CONFIDENTIALITY AND INTELLECTUAL PROPERTY

 

9.1                     The Parties may from time to time disclose to each other
Confidential Information (as defined in the APA).  For avoidance of doubt, the
Specifications and batch records, orders and purchasing terms of Aastrom shall
be deemed the Confidential Information of Aastrom. Each Party and its
Affiliates, shall not disclose such information to third Persons and shall not
use such information for purposes other than the purposes expressly set forth in
this Agreement, without the prior written consent of the other

 

--------------------------------------------------------------------------------


 

Party. Each Party may disclose such information on a strict need-to-know basis
only to Persons directly engaged with such Party’s activities under this
Agreement (including any Party’s Affiliates and their employees), and shall
ensure that such Persons are bound by confidentiality obligations equivalent to
those set forth in this Agreement. The obligation of confidentiality set forth
in this Section 9.1 shall apply during the term of the Agreement and ten
(10) years after its termination or expiration.

 

9.2                   The foregoing obligations shall not apply, however, to any
part of such information received, which:

 

a.              can be shown by written documentation to have been known to the
receiving Party and/or any of its Affiliates prior to disclosure by the
disclosing Party, other than such Confidential Information in the possession of
Sanofi, GENZYME and their respective Affiliates due to its previous ownership of
the Business and/or the Transferred Assets; or

 

b.              was known to the public or generally available to the public
prior to the date of the disclosure to the receiving Party by the disclosing
Party; or

 

c.               enters the public domain by publication or otherwise through no
breach of this Agreement; or

 

d.              can be shown by written documentation to have been made known to
the receiving Party and/or any of its Affiliates without breach of any
obligation of confidentiality by a third party having the bona fide right to
disclose or make available such information.

 

9.3                   Each Party may disclose the confidential information if
such disclosure is required by applicable law, regulation or legal process,
provided that prior notification of such disclosure is given to to the other
Party. In such case, the receiving Party shall promptly notify the other Party
in writing and, upon such Party’s request (and at the disclosing Party’s cost),
the receiving Party will reasonably cooperate with the other Party in taking all
lawful action (at such other Party’s cost) against such compelled disclosure or
necessary to comply with such compelled disclosure, as applicable, provided
always that any disclosure shall be only to the extent required.

 

9.4                    If GENZYME becomes aware of any infringement of AASTROM’s
intellectual or industrial property rights related to the Raw Materials by third
parties, GENZYME shall immediately notify AASTROM thereof in writing. If
reasonably requested by AASTROM, GENZYME will assist or join AASTROM, at
AASTROM’s expense, in taking such steps as AASTROM and/or its counsel may deem
advisable for the protection of AASTROM’s rights. The commencement, strategies,
termination and settlement of any action relating to the validity or
infringement of such property rights shall be decided by AASTROM in its sole
discretion. Any such proceedings shall be at the expense of AASTROM and any
recoveries shall be for the benefit of AASTROM. Nothing herein, however, shall
be deemed to require AASTROM to enforce its property rights against others or to
allow AASTROM or require GENZYME to compromise or prejudice any intellectual or
industrial property rights belonging to GENZYME or licensed to GENZYME by any
third party.

 

--------------------------------------------------------------------------------


 

9.5                     AASTROM and/or its Affiliates, as the case may be,
retain all rights, title and interest in and to the technical information and
any other industrial and/or intellectual property rights related to the Raw
Materials.

 

ARTICLE  10 - FORCE MAJEURE

 

10.1              Each Party will be excused for any failure or delay in
performing any of its obligations under this Agreement, other than the
obligations of AASTROM to make payments to GENZYME for shipments of Raw
Materials, if such failure or delay is caused by any act of God, any accident,
explosion, fire, act of terrorism, storm, earthquake, flood, failure of common
carrier, failure of third party manufacturer, strike, work stoppage, shortage of
any raw materials or any components or any other circumstance or event outside
of such Party’s reasonable control (a “Force Majeure”).

 

10.2              The Party asserting Force Majeure shall promptly notify the
other Party of the event constituting Force Majeure and of all relevant details,
and shall furnish appropriate evidence of the occurrence.

 

10.3              Thereafter, the Parties shall consult with each other in order
to find a fair solution and shall use commercially reasonable efforts to
minimise the consequences of such Force Majeure.

 

10.4              Notwithstanding anything to the contrary, either Party shall
have the right to terminate this Agreement upon thirty (30) days’ prior written
notice to the other Party if the inability of such other Party to fulfil its
obligations due to Force Majeure exceeds a three (3)-month period.

 

10.5              If the Parties are unable to agree that an event of Force
Majeure has occurred, the matter shall be settled in accordance with the dispute
resolution provisions set forth in Article 14 of this Agreement.

 

ARTICLE  11 - TERM AND TERMINATION

 

11.1              This Agreement and all of its terms and conditions shall
become effective as of the Effective Date and shall remain in full force for a
maximum period of twelve (12) months (the “Term”).

 

11.2              Either Party may terminate this Agreement at any time during
the Term, effective immediately, upon written notice to the other Party:

 

(i)                         if the other Party commits a breach under this
Agreement and fails, within thirty (30) days of receipt of written notice of
such breach (or ten (10) days in the event of a payment breach), (x) to remedy
the same (if capable of remedy) or (y) if the breach is one which requires more
than thirty (30) days to cure, to commence without delay and diligently pursue
the remedy within such time;

 

(ii)                      if the other Party goes into bankruptcy or insolvency
or is liquidated (other than for the purposes of a bona fide corporate
reorganization or amalgamation); or

 

(iii)                   in the cases expressly provided for in Section 10.4.

 

--------------------------------------------------------------------------------

 


 

11.3            GENZYME shall be entitled to terminate the Agreement immediately
(i) with respect to any Third Party Raw Materials, in the event that the third
party agreements governing the supply of those materials are terminated;
provided that GENZYME shall have informed AASTROM in advance with respect to the
proposed termination of such third party agreements, or (ii) in the event of a
breach by AASTROM of the terms of Section 12.2 (Anti-Bribery), without payment
of any compensation or other damages to AASTROM arising out of such termination
(regardless of any activities or agreements with any third parties entered into
by AASTROM prior to the termination of this Agreement) by giving notice in
writing to AASTROM.  GENZYME will not be liable for, nor make any payment to
AASTROM in respect of, any direct economic loss or other loss of turnover,
profits, business or goodwill or any special, indirect or consequential losses
suffered by AASTROM as a result of such termination.  The right to terminate
this Agreement under this Clause 11.3 will be without prejudice to any other
right or remedy of GENZYME which may have accrued up to the date of
termination.  AASTROM shall be entitled to terminate the Agreement immediately
in the event of a breach by GENZYME of the terms of Section 12.2 (Anti-Bribery),
without payment of any compensation or other damages to GENZYME arising out of
such termination (regardless of any activities or agreements with any third
parties entered into by GENZYME prior to the termination of this Agreement) by
giving notice in writing to GENZYME.  AASTROM will not be liable for, nor make
any payment to GENZYME in respect of, any direct economic loss or other loss of
turnover, profits, business or goodwill or any special, indirect or
consequential losses suffered by GENZYME as a result of such termination.  The
right to terminate this Agreement under this Clause 11.3 will be without
prejudice to any other right or remedy of AASTROM which may have accrued up to
the date of termination.  AASTROM may terminate this Agreement in its entirety,
without charge or penalty upon written notice to GENZYME; provided that AASTROM
shall remain liable for any undelivered Raw Materials specified in the
then-current binding purchase orders for Raw Materials.

 

11.4              The termination of this Agreement for whatever cause shall
neither affect any of the rights or obligations of either Party which have
accrued through the effective date of such termination, nor affect any rights or
obligations of either Party under this Agreement that are intended by the
Parties to survive such expiration or termination.

 

11.5              The termination of this Agreement for whatever cause shall not
excuse AASTROM from the payment to GENZYME of any amounts due for shipments of
Raw Materials already delivered or from the reimbursement of GENZYME for any
non-cancellable costs incurred in connection with the manufacture or sourcing of
the Raw Materials through the effective date of such termination.

 

11.6              Any provision which by its nature should survive, including
the provisions of Section 11.7, Article 7, Article 8, and Article 12, will
survive the expiration or termination of this Agreement.

 

11.7              Upon any expiration or termination of this Agreement in whole
or in part and for any reason (a) each Party will use commercially reasonable
efforts to cooperate with the other Party as reasonably necessary to avoid
disruption of the ordinary course of the other Party’s business and (b) each
Party will promptly return to the other Party or destroy any and all
confidential information or other proprietary information of such

 

--------------------------------------------------------------------------------


 

other Party in its or its Affiliates’ possession upon expiration or termination
of this Agreement.

 

ARTICLE  12 - MISCELLANEOUS

 

12.1     Hardship

 

Should any unforeseen event, while not preventing either Party from performing
any of its obligations hereunder, cause either Party inequitable hardship with
respect to the performance of such obligations, and the Party can demonstrate
this by competent proof, then both Parties shall negotiate in good faith an
equitable way to adapt this Agreement to the new circumstances.

 

12.2              Anti-Bribery

 

Each Party warrants, represents and undertakes that (a) it will comply with the
requirements of all applicable anti-bribery legislation, both national and
foreign, including but not limited to the OECD Convention dated 17th
December 1997 on combating bribery of public officials in international
business, and (b) it has not and will not make, promise or offer to make any
payment or transfer anything of value (directly or indirectly) to (i) any
individual, (ii) corporation, (iii) association, (iv) partnership or (v) public
body (including but not limited to any officer or employee of any of the
foregoing) who, acting in their official capacity or of their own accord, are in
a position to influence, secure or retain any business for (and/or provide any
financial or other advantage to) the other Party by improperly performing a
function of a public nature or a business activity with the purpose or effect of
public or commercial bribery, acceptance of or acquiescence in extortion,
kickbacks or other unlawful or improper means of obtaining or retaining
business.

 

Each Party will immediately notify the other Party if, at any time during the
term of this Agreement, its circumstances, knowledge or awareness change such
that it would not be able to repeat the warranties set forth above at such time.

 

Each Party undertakes throughout the term of this Agreement to keep detailed and
up-to-date books of account and records of all acts by it in relation to this
Agreement for a minimum period of seven (7) years and, at the other Party’s
request, to make them available for inspection.  Without prejudice to the
generality of the foregoing, this obligation will extend to records of all
payments made by AASTROM in connection with this Agreement.  Each Party will
ensure that such books of account and records are sufficient to enable the other
Party to verify compliance with this Section 12.2.

 

12.3     Records

 

GENZYME shall maintain accurate records arising from or related to any Raw
Materials supplied hereunder, including accounting records and documentation
produced in connection with the supply of any Raw Materials, substantially
consistent with GENZYME’s past practices for similar supply of materials for its
own account.

 

12.4     Inspection Rights

 

During the Term and for ninety (90) days thereafter, GENZYME shall, upon
reasonable prior written notice from AASTROM, permit AASTROM, or its designated

 

--------------------------------------------------------------------------------


 

representatives, to inspect and audit GENZYME’s records relating to the supply
of Raw Materials during regular business hours, with the right to make any
copies, for the sole purpose of verifying the amount charged by GENZYME for the
Raw Materials; provided, that AASTROM shall comply with GENZYME’s reasonable
security and safety procedures as such procedures are communicated to AASTROM.

 

12.5     Interpretation

 

Except as otherwise explicitly specified to the contrary, (a) references to a
section, exhibit or schedule means a section of, or schedule or exhibit to this
Agreement, unless another agreement is specified, (b) the word “including” (in
its various forms) means “including without limitation,” (c) references to a
particular statute or regulation include all rules and regulations thereunder
and any predecessor or successor statute, rules or regulation, in each case as
amended or otherwise modified from time to time, (d) words in the singular or
plural form include the plural and singular form, respectively, (e) references
to a particular Person include such Person’s successors and assigns to the
extent not prohibited by this Agreement, (f) unless otherwise specified “$” is
in reference to United States dollars, and (g) the headings contained in this
Agreement, in any exhibit or schedule to this Agreement and in the table of
contents to this Agreement are for reference purposes only and will not affect
in any way the meaning or interpretation of this Agreement.

 

12.6     Severability

 

Any provision of this Agreement which is held to be invalid and unenforceable in
any jurisdiction shall be ineffective as to such jurisdiction, without
invalidating the remaining provisions hereof or affecting the validity or
enforcement of such provision in other jurisdictions, and this Agreement will
continue in full force and effect without said provision; provided, however,
that if the economic terms of this Agreement are materially altered by such
invalidity for one of the Parties, the Parties shall negotiate to modify such
invalid clause in such a way as to preserve the financial equilibrium
contemplated at the signature of this Agreement.

 

12.7     Assignment, Sub-contracting and Licensees

 

This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors and permitted assigns, provided, however, that no
Party may assign any right or obligation hereunder, in whole or in part, without
the prior written consent of the other Party, which consent may not be
unreasonably withheld, provided that GENZYME is entitled to assign any of its
rights and/or obligations hereunder to any of its Affiliates, whether presently
existing or to be created or acquired in the future, without the prior written
approval of AASTROM.

 

AASTROM acknowledges that GENZYME may use contractors and third parties to
manufacture Third Party Raw Materials and supply Third Party Raw Materials to
AASTROM under this Agreement.  Subject to the provisions of Section 5.5, GENZYME
shall have no liability to AASTROM for any acts or omissions of such contractors
or third parties.

 

--------------------------------------------------------------------------------


 

12.8     Notice

 

Any notice required or permitted to be given hereunder must be provided in
writing and (a) delivered in person or by express delivery or courier service,
(b) sent by facsimile, or (c) deposited in the mail registered or certified
first class, postage prepaid and return receipt requested (provided that any
notice given pursuant to subsection (b) of this Section 12.8 is also confirmed
by the means described in subsections (a) or (c) of this Section 12.8) to such
address or facsimile of the Party set forth in this Section 12.8 or to such
other place or places as such Party from time to time may designate in writing
in compliance with the terms of this Section 12.8. Each notice will be deemed
given when so delivered personally, or sent by facsimile transmission, or, if
sent by express delivery or courier service, one Business Day after being sent,
or if mailed, five Business Days after the date of deposit in the mail. A notice
of change of address or facsimile number will be effective only when done in
accordance with this Section 12.8.

 

(i)

To AASTROM at:

 

 

 

Aastrom Biosciences, Inc.

 

Domino’s Farms, Lobby K

 

24 Frank Lloyd Wright Drive

 

Ann Arbor, MI 48105

 

 

 

Attention: Nick Colangelo

 

Fax: +1-734-665-0485

 

Phone: +1-734-418-4400

 

 

 

With a copy to:

 

 

 

 

Goodwin Procter LLP

 

 

53 State Street

 

 

Exchange Place

 

 

Boston, MA 02109

 

 

 

 

 

Attention:

Mitchell S. Bloom, Esq.

 

 

 

Danielle Lauzon, Esq.

 

 

Fax: +1-617-523-1231

 

 

Phone: +1-617-570-1000

 

 

(ii)

To GENZYME at:

 

 

 

Genzyme Corporation

 

55 Cambridge Parkway

 

Cambridge, MA 02142

 

 

 

Attention: Head of Biosurgery Global GSU

 

Fax: +1-617-761-8918

 

 

 

With a copy to:

 

 

 

 

Sanofi

 

 

54, rue la Boétie

 

 

75008 Paris, France

 

 

 

 

 

Attention: General Counsel

 

--------------------------------------------------------------------------------


 

 

 

Fax: +33-1-5377-4303

 

 

 

 

 

And

 

 

 

 

 

Ropes & Gray LLP

 

 

Prudential Tower

 

 

800 Boylston Street

 

 

Boston, MA 02199-0566

 

 

 

 

 

Attention: Christopher Comeau

 

 

Fax: +1-617-235-0566

 

12.9     Independent Contractors

 

The Parties to this Agreement are and will remain independent contractors and
neither Party is an employee, agent, partner, franchisee or joint venturer of or
with the other. Each Party will be solely responsible for any employment-related
taxes, insurance premiums or other employment benefits respecting its employees.
Neither Party will hold itself out as an agent of the other and neither Party
will have the authority to bind the other.

 

12.10  Entire Agreement

 

This Agreement together with the Asset Purchase Agreement and the other
Ancillary Agreements, constitutes the entire agreement between and among the
Parties with regard to the subject matter of this Agreement, and supersedes all
prior agreements and understandings with regard to such subject matter. Except
for the Confidentiality Agreement, there are now no agreements, representations
or warranties between or among the Parties other than those set forth in this
Agreement or the Ancillary Agreements.

 

The provisions of this Agreement shall prevail over any conflicting or
inconsistent terms or conditions contained in any invoices, purchase orders or
other documents submitted by either Party to the other Party.

 

12.11       Amendment, Waivers and Consents

 

This Agreement may not be changed or modified, in whole or in part, except by
supplemental agreement or amendment signed by the Parties. Any Party may waive
compliance by any other Party with any of the covenants or conditions of this
Agreement, but no waiver will be binding unless executed in writing by the Party
making the waiver. No waiver of any provision of this Agreement will be deemed,
or will constitute, a waiver of any other provision, whether or not similar, nor
will any waiver constitute a continuing waiver. Any consent under this Agreement
must be in writing and will be effective only to the extent specifically set
forth in such writing.

 

12.12       Rules of Construction

 

The Parties acknowledge that each Party has read and negotiated the language
used in this Agreement. Because all Parties participated in negotiating and
drafting this Agreement, no rule of construction will apply to this Agreement
which construes

 

--------------------------------------------------------------------------------


 

ambiguous language in favor of or against any Party by reason of that Party’s
role in drafting this Agreement.

 

12.13       Rights of Parties

 

Nothing in this Agreement, whether express or implied, is intended to confer any
rights or remedies under or by reason of this Agreement on any Persons other
than the Parties to it and their respective successors and permitted assigns,
nor is anything in this Agreement intended to relieve or discharge the
obligation or liability of any Third Party to any Party, nor will any provision
give any Third Party any right of subrogation or action over or against any
Party.

 

12.14       Counterparts

 

This Agreement may be signed in any number of counterparts, including by
facsimile copies or by electronic scan copies delivered by email, each of which
will be deemed an original, with the same effect as if the signatures were upon
the same instrument.

 

ARTICLE  13 — GOVERNING LAW; JURISDICTION; WAIVER OF JURY TRIAL

 

13.1              This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, excluding its conflict of
laws rules to the extent such rules would apply the law of another jurisdiction.

 

13.2              Any judicial proceeding brought against any Party or any
dispute arising out of this Agreement or related to this Agreement, or the
negotiation or performance hereof, must be brought in the courts of the State of
New York, or in the U.S. District Court for the State of New York, and, by
execution and delivery of this Agreement, each of the Parties accepts the
exclusive jurisdiction of such courts, and irrevocably agrees to be bound by any
judgment rendered thereby in connection with this Agreement and waives any claim
and will not assert that venue should properly lie in any other location within
the selected jurisdiction. The consents to jurisdiction in this Section 13.2
will not constitute general consents to service of process in the State of New
York for any purpose except as provided in this Section 13.2 and will not be
deemed to confer rights on any Person other than the Parties. Service of any
process, summons, notice or document by U.S. mail to a Party’s address for
notice provided in or in accordance with Section 12.8 will be effective service
of process for any action, suit or proceeding in the State of New York with
respect to any matters for which it has submitted to jurisdiction pursuant to
this Section 13.2

 

13.3              TO THE EXTENT NOT PROHIBITED BY APPLICABLE LAW THAT CANNOT BE
WAIVED, THE PARTIES HEREBY WAIVE, AND COVENANT THAT THEY WILL NOT ASSERT
(WHETHER AS PLAINTIFF, DEFENDANT OR OTHERWISE), ANY RIGHT TO TRIAL BY JURY IN
ANY ACTION ARISING IN WHOLE OR IN PART UNDER OR IN CONNECTION WITH THIS
AGREEMENT, WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER SOUNDING IN
CONTRACT, TORT OR OTHERWISE. THE PARTIES AGREE THAT ANY OF THEM MAY FILE A COPY
OF THIS PARAGRAPH WITH ANY COURT AS WRITTEN EVIDENCE OF THE KNOWING, VOLUNTARY
AND BARGAINED-FOR AGREEMENT AMONG THE PARTIES IRREVOCABLY TO WAIVE ITS RIGHT TO
TRIAL BY JURY IN ANY PROCEEDING WHATSOEVER BETWEEN THEM RELATING TO THIS

 

--------------------------------------------------------------------------------


 

AGREEMENT AND SUCH PROCEEDINGS WILL INSTEAD BE TRIED IN A COURT OF COMPETENT
JURISDICTION BY A JUDGE SITTING WITHOUT A JURY.

 

(The remainder of this page has been intentionally left blank.)

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
by their respective officers thereto duly authorized as of the day and year
first above written.

 

 

GENZYME

By:

/s/ Jerome Delpech

 

Name: Jerome Delpech

 

Title: Attorney-in-Fact

 

 

 

 

AASTROM

By:

/s/ Dominick C. Colangelo

 

Name: Dominick C. Colangelo

 

Title: President and CEO

 

Signature Page to Transition Supply Agreement

 

--------------------------------------------------------------------------------